In The

                          Court of Appeals

               Ninth District of Texas at Beaumont

                          __________________

                         NO. 09-19-00376-CR
                          __________________

            JAMES EDWARD PORTER IV, Appellant

                                  V.

                 THE STATE OF TEXAS, Appellee

__________________________________________________________________

            On Appeal from the 221st District Court
                  Montgomery County, Texas
                 Trial Cause No. 19-02-01899-CR
__________________________________________________________________

                    MEMORANDUM OPINION

     In May 2019, a Montgomery County Grand Jury indicted James

Edward Porter IV for family violence assault, a third-degree felony. The

indictment alleges that in late January 2019, Porter assaulted his wife

Laura and that before January 2019, Porter had been convicted of

assaulting another member of his family, a member of his household, or



                                   1
person with whom he was in a dating relationship. 1 Following a trial by

jury, Porter was found guilty of assault, family violence. In the

punishment hearing that followed, also before the jury, the State

presented evidence proving Porter had been convicted of committing two

other felonies, both of which had become final before Porter committed

the 2019 assault. 2 After the jury answered “true” to the enhancement

paragraphs in the charge, the jury decided Porter should serve a thirty-

year sentence. The judgment the trial court signed is consistent with the

jury’s verdict.

      Porter appealed and filed a brief raising eight issues for our review.

In issue one, Porter argues the trial court erred in admitting testimony

about statements he made to police in what Porter characterizes as a




      1We  refer to the victim by a pseudonym to conceal her identity. See
Tex. Const. art. I, § 30(a)(1) (granting crime victims “the right to be
treated with fairness and with respect for the victim’s dignity and privacy
throughout the criminal justice process”). See also Tex. Penal Code Ann.
§ 22.01(b)(2) (describing the crime of family violence assault).
       2The enhancement paragraphs relevant to the jury’s findings in the

trial on punishment allege that Porter was convicted in 2006 in the 176th
District Court of Harris County, Texas in Cause Number 1069696 for
possessing a controlled substance, and that Porter was convicted in 1999
in the 262nd District Court of Harris County Texas in Cause Number
0832045 for committing a robbery.
                                      2
custodial interrogation, an interrogation that occurred at Porter’s home

about a week after Laura’s coworker called 911 to report that Porter had

assaulted Laura while she was on a break from work. During a hearing

to suppress the detective’s testimony, Porter argued that the detective

who conducted his interview failed to warn him he could remain silent

unless his attorney was present and failed to record everything said

during the interrogation. 3 In issues two through four, Porter complains

about the trial court’s rulings admitting some of the testimony and

several exhibits into evidence during the trial. In issues five and six,

Porter argues there are errors in the charge. In issues seven and eight,

Porter complains the evidence is insufficient to support the verdict.

     We conclude the arguments Porter relies on to support his issues

lack merit. And when the evidence in the trial is viewed in the light that

favors the verdict, we conclude it is sufficient to support the verdict. For

the reasons explained below, we affirm.




     3See Miranda v. Arizona, 384 U.S. 436, 467-68 (1966); Tex. Code
Crim. Proc. Ann. art. 38.22.
                                 3
                                 Background

                     The January 2019 Altercation

     Porter’s indictment arose from an altercation that occurred

between Porter and Laura in late January 2019. Initially Laura on the

day of the alleged assault and Porter when a detective spoke to them nine

days later both said that Porter’s hand struck Laura’s head. When Porter

testified in the trial, he told the jury that he “smack[ed]” Laura with his

hand, although he explained he thought he hit her on her shoulder and

not on her “face or the head.”

     Regardless of where his hand touched her body, Porter didn’t

dispute that his hand contacted Laura’s body. And during the trial,

Porter testified he thought that under the circumstances he was

confronted with he had to strike Laura with his hand. According to

Porter, when he and Laura were together on January 22 while Laura was

on a break from work, he noticed “she was shaking[.]” He told her “if she

was on that stuff, [he] wanted to leave her and get a divorce.” The

conversation occurred in Laura’s truck while Laura was in the driver’s

seat and Porter was sitting in the passenger’s seat with his door open. He



                                     4
did not have his seatbelt on. According to Porter, Laura got “mad and

started hitting [him] with her right hand when she took off in the truck.”

     Porter testified there were three reasons he decided he had to hit

Laura with his hand to get her to stop the truck. First, Laura “was

swerving back and forth and going around the whole parking lot” making

him “fear for [his] life because [he] didn’t know if [he] was to get ejected

from that truck[.]” Second, as Laura was swerving through the lot in the

truck, he saw “a couple of babies walking through the parking lot with

two ladies that was behind them,” so he didn’t “want her to be responsible

for running no babies over.” Third, according to Porter, he didn’t want

Laura to get hurt. According to Porter, after he hit Laura with his hand,

she stopped the truck and got out. Then, he drove off and left Laura at

the scene.

     At trial, Laura’s explanation about what occurred when she was

with Porter in her truck is consistent with what Porter testified occurred.

Of course, the jury was aware that Porter and Laura were married when

the trial occurred. According to Laura, she had taken cocaine about an

hour before meeting Porter and taking her break. Laura testified that

she struck Porter after he threatened to leave her and said he wanted a

                                     5
divorce. When Laura returned to work, she was crying and had a bruise

near her eye. According to Laura’s coworker, Laura said that Porter hit

her with his hand. At trial, however, Laura testified that Porter never hit

her when they were together in the truck during her break. And Laura

said that as she was driving the truck and swerving through the lot, she

heard Porter say there are “kids in the parking lot.” When she looked up,

she saw “two ladies and two little girls.” Porter’s door was open. Porter

didn’t have his seatbelt on. According to Laura, as Porter warned her

there were ladies and two little girls in the lot, he pushed her away from

the steering wheel of her truck.

     Laura also explained why Porter’s hand did not cause bruises seen

in photos admitted into evidence that are around one of her eyes.

According to Laura, after she left the parking lot, she stopped on a side

street and “started banging [her] head on the steering wheel[,]” hitting

herself “like three or four times.” Laura said that after she left the side

street, she “went straight back to work.”

     Even though Laura testified that Porter never hit her with his

hand, the jury did not just have to rely solely on her trial testimony when

reaching its verdict. In many respects, the accounts Laura and Porter

                                    6
provided the jury in the trial are inconsistent with the accounts they gave

others either the day of or shortly after the January 2019 altercation in

the truck. For example, when Laura returned to work in January 2019

after taking a break, she spoke to Rachel Rodriguez, a coworker in the

grocery store where she worked that, just ten minutes earlier, she had an

altercation with Porter while on her break. The State called Rodriguez as

a witness in the trial. According to Rodriguez, when Laura returned from

her break, Rodriguez noticed that Laura was shaking, had bruises on her

face, and was upset and crying. Rodriguez testified that Laura said

Porter hit her in the face.

     Rodriguez called 911 and reported the incident to the police. During

that call, Laura can be heard answering when Rodriguez asks Laura to

respond to questions the 911 operator asked Rodriguez while Rodriguez

is on the phone. The State introduced the recording of the 911 call into

evidence. The recording was admitted and played for the jury without

objection in the trial. During the call, Laura identifies Porter as the

person who hit her with his hand. Laura can also be heard stating Porter

hit her about ten minutes before Rodriguez called 911. Rodriguez



                                    7
testified the bruises on Laura’s face grew larger while the women were

waiting for the police at the store.

     Deputy Sheriff Troy Mosely, an employee of the Montgomery

County Sheriff’s Office, went to the grocery store in response to the call

Rodriguez placed to 911. The State called Deputy Mosely to testify in the

trial. Deputy Mosely testified he photographed Laura’s head, and the

photos he took show Laura has two lumps near her right eye and a slight

bruise on her right ear. The photos were admitted into evidence without

objection during the trial. According to Mosely, nothing in his encounter

with Laura that day caused him to believe that Laura had taken a

controlled substance or that she was high.

                              Porter’s Arrest

     Nine days after Mosely responded to the call Rodriguez made to

911, two detectives from the Montgomery County Sheriff’s Office went to

Porter’s home to investigate the incident Rodriguez reported to the police.

At Porter’s request, the trial court conducted a hearing outside the

presence of the jury on Porter’s objection to the admission of Detective

Jacob Erickson’s testimony about what Porter told him when the

detective spoke to Porter at his home. During the hearing, Porter argued

                                       8
the statements he made to Detective Erickson should be suppressed

because the detective failed to comply with the requirements of Miranda

and failed to record the interview based on the requirements of the Texas

Rules of Criminal Procedure. 4

     Detective Erickson and Porter were the only two witnesses who

testified in the hearing. Detective Erickson explained he went to Porter’s

home to investigate the incident that Rodriguez reported to police. While

there, he saw Porter, accompanied by Laura, pull up to the residence in

a car. When Detective Erickson saw Laura, he knew there was a

protective order between the couple. However, without a copy of the

protective order, he said he couldn’t tell whether Porter was violating the

order by being with Laura in the car. According to Detective Erickson,

he detained Porter based on his training regarding that situation. Then,

he handcuffed Porter, started his recorder, and read Porter his Miranda

rights to investigate whether Porter was violating the protective order by

being with Laura in the car. After Detective Erickson started the

recorder, he explained, Porter “started to talk[.]”




     4Id.

                                     9
     Shortly after Detective Erickson started the recorder, he

determined the recorder was not working. He noticed when he reached

into his pocket the recorder “was on” but it “wasn’t saying ‘record.”’ So

Detective Erickson removed the batteries from the recorder, put the

batteries back in, turned the recorder back on, and then pressed record.

Although that fixed the recorder, the detective captured only half the

conversation he had with Porter after placing Porter in handcuffs.

     The trial court listened to the recording during the hearing. Porter

is heard in the recording stating that he “smacked” Laura in the head on

January 22. And during the recorded portion of Porter’s interview, Porter

acknowledges Detective Erickson gave him a Miranda warning. 5 After

the trial court finished listening to the recording, Detective Erickson




     5While    Porter acknowledged Detective Erickson gave him a
Miranda warning when starting the interview, the warning Porter
received is unrecorded. Detective Erickson did not repeat the warning
after the recorder started working. And during the hearing, no one asked
Porter or Detective Erickson when he interviewed Porter at his home. No
mention is made about the date in the recording. In opening statement,
the prosecutor mentioned that Detective Erickson found Porter with
Laura at his home on January 31st, so we assume the interview occurred
nine days after Porter allegedly assaulted Laura while the two of them
were together in her truck.
                                    10
swore he did not take Porter into custody until after he told Porter he

was arresting Porter for violating the protective order.

     As previously mentioned, Porter testified in the hearing. Porter

said he couldn’t recall if Detective Erickson told him he had the right to

have an attorney present when being questioned by police. Porter also

testified that had he known he had a right to have an attorney present,

he would have invoked that right. According to Porter, he was unaware

the detective was recording the interview. Porter testified (and Detective

Erickson did not dispute) that Porter was handcuffed while he was

questioned.

     When the hearing ended, the trial court found that Detective

Erickson warned Porter of his Miranda rights even though the warning

was unrecorded. The trial court also found that Detective Erickson had

not taken Porter into custody for assault family violence when

questioning him on matters related to that case.

                                The Trial

     The State called (1) Detective Erickson, (2) Officer Troy Mosely, (3)

Laura, (4) Rachel Rodriguez, (5) Mark Wright, (6) Pam Traylor, and (7)

Stacy Sherlock in the guilt phase of Porter’s trial. Except for Wright,

                                   11
Traylor, and Sherlock, we have already mentioned Erickson’s, Mosely’s,

Laura’s, and Rodriguez’s roles in Porter’s case. The State called Wright

because he is a latent print examiner who has worked for the

Montgomery County Sheriff’s Office Crime Lab for fifteen years. When

Wright testified, the State offered a certified copy of a conviction Porter

incurred on a Class-A misdemeanor “ASSAULT-FAMILY VIOLENCE”

into evidence in Porter’s trial. The judgment on the Class-A misdemeanor

assault was marked as Exhibit 1 and the certified copy of the judgment

shows Porter was convicted of the assault in May 2013. Porter objected

to the exhibit and complained it was inadmissible, arguing the judgment

does not contain an “affirmative finding” of family violence, a finding he

suggested is a required finding before the judgment is admissible as a

prior conviction under Article 42.013 of the Texas Code of Criminal

Procedure. 6 The trial court overruled Porter’s objection and admitted the

exhibit into evidence in Porter’s trial.




     6Tex. Code Crim. Proc. Ann. art. 42.013 (“In the trial of an offense
under Title 5, Penal Code, if the court determines that the offense
involved family violence, as defined by Section 71.004, Family Code, the
court shall make an affirmative finding of that fact and enter the
affirmative finding in the judgment of the case.”).
                                   12
     Pam Traylor testified she is a victim assistance coordinator with

the Montgomery County District Attorney’s Office. According to Traylor,

when she encountered Laura, Laura engaged in behavior typical of

victims of domestic violence based on Traylor’s training and experience

as a victim assistance coordinator. Traylor, who said that in 2012 she

worked as a deputy with the Montgomery County Sheriff’s Office,

testified she investigated the assault that resulted in Porter’s conviction

in 2013 on the Class-A misdemeanor assault. The assault Traylor

investigated ended with Porter’s conviction reflected by the judgment

marked and admitted as State’s Exhibit 1.

                                Analysis

                           Motion to Suppress

     In Porter’s first issue, he raises two distinct arguments. First, he

claims the trial court erred in finding that Detective Erickson read Porter

his Miranda rights. Second, he argues that even if Detective Erickson did

so, the trial court nonetheless still erred in admitting the statement

because the detective failed to record the warning, as required by the




                                    13
Texas Code of Criminal Procedure. 7 Porter argues that the trial court’s

decisions admitting Detective Erickson’s testimony about what he told

the detective and what he said in the recording were harmful because in

them, he “admitted that he assaulted [Laura]” when he never admitted

to having assaulted Laura when he spoke to anyone else. Porter

concludes that had the State not had the benefit of that evidence, which

corroborated the other evidence it had of the alleged assault, “the

prosecution’s case was weak overall.”

     To begin, we note the defendant seeking to suppress a statement

that he gave to an officer based on his claim the officer violated his rights

under Miranda bears the burden to establish the statement was a

product of a custodial interrogation before the burden shifts to the State

to show the officer complied with Miranda. 8 On appeal, we use a




     7See Tex. Code Crim. Proc. Ann. art. 38.22, § 3(a)(1) (providing that
no oral statement of an accused made as a result of custodial
interrogation is admissible against an accused in a criminal proceeding
unless “an electronic recording . . . is made of the statement”).
      8Compare Tex. Code Crim. Proc. Ann. art. 38.22, with Miranda, 384

U.S. at 478-82.
                                      14
bifurcated standard to review the trial court’s ruling on a motion to

suppress. 9 Under that standard:

     The trial court is given almost complete deference in its
     determination of historical facts, especially if those are based
     on an assessment of credibility and demeanor. The same
     deference is afforded the trial court with respect to its rulings
     on application of the law to questions of fact and to mixed
     questions of law and fact, if resolution of those questions
     depends on an evaluation of credibility and demeanor.
     However, for mixed questions of law and fact that do not fall
     within that category, a reviewing court may conduct a de novo
     review. 10

Thus, as that standard applies to Porter, we afford almost total deference

to the trial court’s finding that Detective Erickson gave Porter a Miranda

warning before asking Porter any questions about the altercation he had

with Laura on January 22. And we also afford almost total deference to

the trial court’s finding that Detective Erickson thought he had his

recorder on before starting the interview with Porter, as well as the trial

court’s finding that Detective Erickson was unaware that the recorder

was not working when the interview began.




     9Lerma     v. State, 543 S.W.3d 184, 189-90 (Tex. Crim. App. 2018).
     10State    v. Martinez, 570 S.W.3d 278, 281 (Tex. Crim. App. 2019)
(cleaned up).
                                    15
      When questions do not require the reviewing court to resolve issues

of credibility and demeanor, however, such as whether a reasonable

person under the circumstances would feel free to terminate an interview

being conducted by police and leave, they are reviewed de novo. 11 Stated

another way, we apply a deferential standard of review to the trial court’s

factual   assessment of      the   circumstances surrounding Porter’s

interrogation, and a de novo review to the trial court’s legal

determination regarding whether Porter, under the circumstances, was

in custody. 12 After applying the above standards, we will sustain the trial

court’s ruling if it “is correct under any applicable theory of law.” 13

      We note that Article 38.22 of the Texas Code of Criminal Procedure

requires custodial statements taken by an officer to be recorded even

though that requirement goes beyond the requirements imposed on police

by Miranda. 14 Specifically, section 3(a) of Article 38.22 makes oral




      11SeeThompson v. Keohane, 516 U.S. 99, 113-14 (1995); State v.
Saenz, 411 S.W.3d 488, 494 (Tex. Crim. App. 2013).
    12Saenz, 411 S.W.3d at 494.
    13Furr v. State, 499 S.W.3d 872, 877 (Tex. Crim. App. 2016).
    14Tex. Code Crim. Proc. Ann. art. 38.22.

                                  16
statements taken of those accused of crimes in custodial interrogations

inadmissible unless the statement is recorded. 15

     Here, no dispute exists about whether two detectives went to

Porter’s home and gathered evidence about an incident reported to police

on January 22, 2019, involving Porter’s wife Laura. And no dispute exists

about whether while the detectives were there, Porter arrived, and

Detective Erickson handcuffed him to investigate whether Porter was

violating a protective order because he was with Laura in a car. Nor is

there a dispute about whether Detective Erickson questioned Porter

about his version of what occurred in Laura’s truck nine days earlier after

Laura told a coworker that Porter hit her in the face.

     What Porter disputes is whether Detective Erickson warned him of

his Miranda rights questioning him about the altercation in the truck.

As to whether Porter received a Miranda warning, Detective Erickson

testified he read Porter his Miranda rights before conducting the

interview. For his part, however, Porter testified he couldn’t remember

whether Detective Erickson had warned him he had a right to have a




     15Id.   art. 38.22, § 3(a).
                                    17
lawyer present when interviewed by police. But the trial court found as

a matter of historical fact that Porter received his Miranda warning

before Detective Erickson questioned him. And as a reviewing court, we

must defer to that finding in the appeal. 16

     Alternatively, Porter argues that even if he received a Miranda

warning, the detective’s testimony about what he told the detective is

inadmissible because Detective Erickson failed to accurately record the

statement as required by Texas law. 17 Under Article 38.22, statements

obtained by police in custodial interrogations are inadmissible unless an

accurate recording of the accused’s statement is obtained during the

interrogation. 18 In Porter’s hearing, the trial court found that Porter was

not in custody when Detective Erickson questioned him. Porter, however,

argues he was in custody because Detective Erickson had him handcuffed

with his hands behind his back. We note the testimony shows the

handcuffs were never removed during the interrogation. In response, the




     16See   Martinez, 570 S.W.3d at 281.
     17See   Tex. Code Crim. Proc. Ann. art. 38.22, § 3.
     18Id.

                                     18
State argues that the trial court found that Porter was not in custody and

argues that finding is supported by the record.

      Here, even if we assume Porter was in custody for purposes of the

interrogation, a matter we need not decide, and further assume that

Article 38.22 permits no excuses for a malfunction in recording

equipment even when the excuse is one the trial court finds reasonable,

which is the finding the trial court made here, the error in admitting

testimony and evidence to show what Porter said to Detective Erickson

are procedural errors under State law that requires the reviewing court

to decide whether the error had a substantial or injurious effect on the

jury’s verdict. 19

      The reason the error is procedural and not of constitutional

dimension is that Article 38.22 only prescribes the procedural

requirements the State must follow when it states officials conduct

custodial interrogations to permit the admission of those statements into

evidence in a trial. 20 Stated another way, the recording requirement

Porter relies on is not a constitutional requirement mandated by



      19Tex.   R. App. P. 44.2(b).
      20Davidson v.   State, 25 S.W.3d 183, 186 (Tex. Crim. App. 2000).
                                     19
Miranda; instead the recording requirement is a procedural requirement

the State legislature imposed on police as a procedural hurdle as a hurdle

to the admission of a statement taken by an officer in a state statute.21

That is to say that Porter’s statement was not taken in violation of

Miranda, so the trial court’s ruling admitting it is characterized as “non-

constitutional” error. 22 Thus, the harm analysis that applies to Porter’s

issues requires us to decide if the trial court’s ruling admitting Porter’s

statement to Detective Erickson in violation of the recording

requirements of Article 38.22 had a substantial or injurious effect on the

jury’s verdict. 23

      To evaluate harm, “the appellate court should consider everything

in the record, including any testimony or physical evidence admitted for

the jury’s consideration, the nature of the evidence supporting the

verdict, the character of the alleged error and how it might be considered

in connection with other evidence in the case.” 24 In our evaluation, we



      21Compare  Miranda, 384 U.S. at 478-482, with Tex. Code Crim.
Proc. Ann. art. 38.22.
      22Tex. R. App. P. 44.2(b); Nonn v. State, 117 S.W.3d 874, 880-81

(Tex. Crim. App. 2003).
      23Id.
      24Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000).

                                   20
consider all evidence before the jury and “the jury instruction given by

the trial judge, the State’s theory and any defensive theories, closing

arguments and even voir dire, if material to appellant’s claim.” 25

     When Porter explains how he was harmed by the ruling admitting

Detective Erickson’s testimony the recording about the statement, he

argues he was harmed because Detective Erickson testified Porter

“admitted that he assaulted the alleged victim.” Porter suggests his

admission to Detective Erickson that he assaulted Laura was not

cumulative of any other testimony in evidence, suggesting none of the

other testimony before the jury shows he assaulted Laura while they

were together in her truck.

     We disagree. When Porter testified in his defense, the following

exchange occurred:

             Q. What did you do next?

          A. I had my head turned like this, and I smacked out at
     her because I knew she was going to hit me again. . . . And I
     did smack out at her. I own that. I did smack out at her
     because I didn’t know where I connected with her at. You
     know? The officer said the face or the head. I thought it was
     the head and the shoulder area.



     25Id.

                                    21
On cross-examination, Porter testified “I am guilty of smacking her, but

I did not put those lumps on her head. I didn’t do that. I had my head

turned.” Finally, in the recording of the 911 call, which was admitted

without objection, Rodriquez (Laura’s coworker) can be heard telling the

911 operator that Laura’s “husband just hit her in the face.”

     Since the admission of the evidence of Porter’s statement is solely a

statutory violation, the Rule 44.2(b) standard governing non-

constitutional error applies to the analysis of Porter’s complaint in his

appeal. At trial, Porter testified his hand struck Laura. And there were

photographs in evidence showing bruises to Laura’s face shortly after she

and Porter were together. Two witnesses, Mosely and Rodriguez,

encountered Laura within less than an hour of the altercation. Both of

their accounts are consistent with the jury’s conclusion that Laura was

recently assaulted and struck in the face. Thus, even if we assume the

trial court admitted the recording and Detective Erickson’s testimony

about what Porter told Detective Erickson in violation of the recording

requirement found in Article 38.22, we are not persuaded, based on how

Porter claims he was harmed, that admitting the recording and Detective



                                   22
Erickson’s testimony about what Porter told him had a significant

adverse effect on the jury’s verdict. 26

      Even though Laura denied Porter struck her in the face when the

case went to trial, the jury—as the trier of fact—was entitled to

reasonably believe all, some, or none of her testimony in the trial. 27 She

told Rodriguez that Porter hit her in the face the same day the altercation

occurred. The photos Deputy Mosely took show what appear to be bruises

around Laura’s face. In the end, Detective Erickson’s testimony and the

partial recording admitted into evidence are cumulative of other evidence

showing that Porter struck Laura while the two were together in Laura’s

truck. We conclude the admission of the evidence that Porter complains

about in his appeal did not affect his substantial rights. 28 Porter’s first

issue is overruled.

               Admission of Prior Family Violence Judgment

      In issue two, Porter complains the trial court erred in admitting a

judgment of conviction showing that in 2013, Porter was convicted of



      26See   Nonn, 117 S.W.3d at 883.
      27See   Chambers v. State, 805 S.W.2d 459, 461 (Tex. Crim. App.
1991).
      28Tex.   R. App. P. 44.2(b).
                                      23
“ASSAULT –FAMILY VIOLENCE” when the judgment does not include

a separate finding by the trial court on whether the crime he committed

involved family violence. 29 The indictment at issue here alleges that

Porter assaulted Laura in January 2019 and that he had a prior

conviction for assaulting her when they were in a relationship or

association described in section 71.003, section 71.005, or section

71.0021(b) of the Family Code. 30 By alleging Porter had previously been

convicted of an assault involving a crime involving family violence, as

that term is defined by the Family Code, the indictment elevated the

penalty that applied to Porter’s crime, if he was convicted, from the

penalty that applies to a Class-A misdemeanor to the penalty that applies

to a third-degree felony. 31 Porter concludes that without the benefit of the

2013 judgment, the State failed to establish that he was previously

convicted of a crime involving family violence required to elevate the




     29See  Tex. Code Crim. Proc Ann. art. 42.013 (requiring trial courts
to make an affirmative finding of the fact of family violence and enter the
affirmative finding in the judgment of the case if the court determines
that the offense involved family violence as defined by Section 71.004 of
the Family Code).
      30See Tex. Penal Code Ann. § 22.01(b)(2).
      31Compare Tex. Penal Code Ann. § 22.01(b)(1), with 22.01(b)(2).

                                    24
penalty that applies to his conviction from that of a Class-A misdemeanor

to a third-degree felony. 32

      Under Porter’s indictment, to prove Porter committed a third-

degree felony assault rather than a Class-A misdemeanor assault, the

State had to prove that Porter had been convicted of assaulting a person

whose relationship is described by section 71.0021(b), section 71.003, or

section 71.005 of the Family Code. 33 Generally, the State proves the prior

conviction by proving the judgment the trial court signed in the prior case

contains an affirmative finding of family violence, since trial courts are

required to include family violence findings in judgments convicting

defendants of assaults are listed under Title 5 of the Texas Penal Code.34

In response to Porter’s argument, the State does not argue the recitals in

the judgment in 2013 stating that Porter was convicted for “ASSAULT-

FAMILY VIOLENCE” complies with the affirmative finding requirement




      32See   Tex. Penal Code Ann. § 22.01(b)(2).
      33Id.
      34See Tex. Code Crim. Proc. Ann. art. 42.013 (requiring trial courts
to make affirmative findings of family violence in trials of offenses under
Title 5); Tex. Penal Code Ann. §§ 19.01-22.12 (Title 5, Offenses Against
Persons).
                                   25
of Article 42.013. 35 Instead, the State argues it proved Porter’s 2013

conviction involved family violence by proving that Laura was the victim

of the assault that resulted in Porter’s 2013 conviction and that Laura

and Porter were dating when he committed the offense. 36

     Porter essentially admitted to these facts during the trial. When he

testified, Porter said he had previously been convicted of assaulting

Laura when she was his girlfriend. On cross-examination, Porter

testified he assaulted Laura “on July 10, 2012.” 37 Porter also testified

that his thumbprint is on the judgment of conviction dated May 2013 tied

to the July 2012 assault, a judgment marked and admitted as State’s




     35Tex.  Code Crim. Proc. Ann. art. 43.013.
     36See   Wingfield, 481 S.W.3d at 379 (concluding that evidence
extrinsic to the judgment established the victim was a member of the
defendant’s household when the prior assault occurred even though the
trial court, on the prior judgment, had circled No on the judgment of
conviction when it made the family violence finding required by article
42.013); State v. Eakins, 71 S.W.3d 443, 445 (Tex. App.—Austin 2002, no
pet.) (explaining that in the felony assault case under section 22.02(b),
article 42.013 does not prohibit the State from proving the defendant
committed the prior offense against someone in one of the relationships
described in sections 71.0021(b), 71.003, or 71.005 of the Family Code
based on evidence extrinsic to the prior judgment).
      37The 2013 conviction recites the offense “was committed on July

10, 2012.”
                                    26
Exhibit 1. 38 Sergeant Stacey Sherlock testified that based on the

investigation she conducted in Porter’s case, she determined that Laura

was Porter’s victim in the assault he committed in 2012 and 2019.

Sergeant Sherlock also testified that Laura was Porter’s girlfriend in

2012. Laura testified that she and Porter dated for around ten years and

married around three years before the trial that occurred in 2019.

     The prior judgment for assault was admissible because it was

relevant to proving that Porter had a prior conviction for committing an

assault against a person with whom he was in a dating relationship as

required by section 71.0021(b) of the Family Code. 39 The trial court’s

ruling admitting the 2013 judgment (State’s Exhibit 1) was not overly

prejudicial since the evidence the State presented demonstrated that

Laura was the victim of the assault. 40 Here, it’s undisputed that Porter




     38The   State also matched up the print through Mark Wright, a
latent print examiner whose testimony we described when describing the
witnesses who testified in the trial.
      39Tex. R. Evid. 401 (Test for Relevant Evidence), Tex. R. Evid. 402

(Relevant Evidence Generally Admissible); Tex. Fam. Code Ann. §
71.0021(b) (defining dating relationship as “a relationship between
individuals who have or have had a continuing relationship of a romantic
or intimate nature”).
      40Tex. Penal Code Ann. § 22.01(b)(2)(A).

                                    27
and Laura were in a dating relationship in 2012 when the assault that

resulted in Porter’s conviction in 2013 occurred.

     We conclude that Porter’s argument claiming the trial court erred

in admitting the 2013 judgment lacks merit. And we further conclude

Porter’s argument lacks merit to the extent that he may be arguing the

evidence is insufficient to support the jury’s conclusion that he and Laura

were in a dating relationship when the assault resulting in his 2013

conviction occurred. We overrule Porter’s second issue.

                           The Text Messages

     In issue three, Porter complains the trial court erred when it

admitted text messages that Deputy Mosely recovered from Laura’s

phone on January 22. The messages Mosely recovered cover a period that

starts about 30-days before the fight Porter and Laura had in her truck.

When the State asked the trial court to admit the texts, Porter objected,

claiming they included extraneous offenses that were not relevant to the

alleged assault because in some of the texts Porter had threatened Laura

when he accused her of having an affair. In response to Porter’s objection,

the prosecutor argued the texts were relevant to proving the assault

because they revealed the nature of Porter’s and Laura’s relationship and

                                    28
they impeached Laura’s testimony that Porter had “never threatened her

before.”

     We review a party’s claim challenging the admission of an

extraneous offense under an abuse of discretion standard. 41 “As long as

the trial court’s ruling is within the ‘zone of reasonable disagreement,’

there is no abuse of discretion, and the trial court’s ruling will be

upheld.” 42 Generally, a trial court’s ruling to admit evidence of an

extraneous offense is within the zone of reasonable disagreement if the

evidence is relevant to a material issue and if the probative value of the

evidence is not outweighed by the danger of unfair prejudice. 43

     While subject to numerous exceptions, the general rule is that

evidence showing a defendant committed an extraneous bad act or crime

is inadmissible.44 Thus, Rule 404(b) provides that evidence of other

crimes, wrongs, or acts is not admissible “‘to prove the character of a




     41De   La Paz v. State, 279 S.W.3d 336, 343 (Tex. Crim. App. 2009).
      42Id. at 343-44 (quoting Montgomery v. State, 810 S.W.2d 372, 391

(Tex. Crim. App. 1991) (op. on reh’g)).
      43Id. at 344.
      44See Tex. R. Evid. 404(b).

                                    29
person in order to show action in conformity therewith[.]’” 45 That said,

evidence of an extraneous bad act or crime may be admissible, when

relevant, to proving motive, opportunity, intent, preparation, plan,

knowledge, identity, or absence of mistake or accident. 46

     In prosecutions involving alleged assaults against a member of a

defendant’s family, the Code of Criminal Procedure authorizes a trial

court to admit evidence of any relevant facts that will assist the jury in

determining whether the defendant committed the offense, “including

testimony or evidence regarding the nature of the relationship between

the actor and the alleged victim.” 47 At trial, the argument the prosecutor

presented implies the State was relying on article 38.371 to explain why




     45Berry    v. State, 233 S.W.3d 847, 858 (Tex. Crim. App. 2007)
(quoting Tex. R. Evid. 404(b)).
       46Tex. R. Evid. 404(b); see De La Paz, 279 S.W.3d at 342-43; see also

Powell v. State, 63 S.W.3d 435, 439 (Tex. Crim. App. 2001) (noting that a
trial court has discretion to admit extraneous offense evidence to rebut a
defensive theory raised in an opening statement); Ransom v. State, 920
S.W.2d 288, 301 (Tex. Crim. App. 1996) (“[E]xtraneous offenses are
admissible to rebut defensive theories raised by the testimony of a State’s
witness during cross-examination.”); Halliburton v. State, 528 S.W.2d
216, 219 (Tex. Crim. App. 1975) (op. on reh’g) (“If the extraneous offense
is relevant in tending to disprove the defensive theory, it should be
admissible.”).
       47See Tex. Code Crim. Proc. Ann. art. 38.371(b).

                                      30
the texts were admissible in Porter’s trial. And the text messages are

relevant to a material, non-propensity issue because they contextualize

the nature of Laura’s and Porter’s relationship since they provide the jury

insight into the dynamics of Porter’s and Laura’s relationship so the jury

could evaluate Porter’s claim that he was justified and found it necessary

to strike Laura with his hand to force her to stop the truck. 48 On top of

that, the texts rebut Laura’s testimony that Porter never threatened her

before January 22 since they show he threatened to harm her several

times in the thirty-day period preceding the assault.

     When the evidence a party wants to introduce is relevant, courts

start with a presumption that evidence “is more probative than

prejudicial.” 49 Porter argued the texts were not relevant. 50 Porter also

argued that admitting the texts was unfairly prejudicial. 51 To determine

whether evidence is unfairly prejudicial, trial courts balance:




     48See Devoe v.  State, 354 S.W.3d 457, 469 (Tex. Crim. App. 2011) (“A
trial court’s 404(b) ruling admitting evidence is generally within [the
zone of reasonable disagreement] if there is evidence supporting that an
extraneous transaction is relevant to a material, non-propensity issue.”).
      49Santellan v. State, 939 S.W.2d 155, 169 (Tex. Crim. App. 1997).
      50See Tex. R. Evid. 401.
      51See id. 403.

                                    31
     (1) the inherent probative force of the proffered item of
     evidence along with (2) the proponent’s need for that evidence
     against (3) any tendency of the evidence to suggest decision
     on an improper basis, (4) any tendency of the evidence to
     confuse or distract the jury from the main issues, (5) any
     tendency of the evidence to be given undue weight by a jury
     that has not been equipped to evaluate the probative force of
     the evidence, and (6) the likelihood that the presentation of
     the evidence will consume an inordinate amount of time or
     merely repeat evidence already admitted. 52

     On appeal, Porter argues that the texts were not relevant because

Laura “did not deny being threatened by [Porter].” While that may be

true, she also never unequivocally admitted that Porter had threatened

her before January 22. During the trial, the prosecutor asked Laura

during the State’s case-in-chief: “Has [Porter] ever threatened you

before?” Laura answered: “Not that I recall.”

     Generally, the text messages show that Porter had threatened

Laura several times in the month leading up to the altercation on

January 22. For example, one of the text messages states: “I[ʼ]ll smack

ur mf face.” Another states: “I[ʼ]m bout to kill u[.]” Porter suggests that

Laura’s failure to recall these messages is not an outright denial that she




     52Gigliobianco   v. State, 210 S.W.3d 637, 641-42 (Tex. Crim. App.
2006).
                                    32
received them. But the trial court had the discretion to interpret Laura’s

response “Not that I recall[]” as a denial, and at best the court’s decision

to do so is a decision that falls in the zone of reasonable disagreement.

     We conclude the trial court did not abuse its discretion in finding

the text messages relevant to issues material to Porter’s trial.53 We

further conclude the rulings admitting the texts fall in the zone of

reasonable disagreement. For these reasons, we overrule Porter’s third

issue.

                   Rodriguez’s Testimony About What
              Laura Said When Laura Returned From Lunch

     In Porter’s fourth issue, he complains the trial court allowed

Rodriguez to testify that Laura said “her husband hit her” when she

returned to work from her break. According to the State, Porter failed to

preserve his complaint that Rodriguez’s testimony about what Laura said

was inadmissible hearsay because Porter failed to object before

Rodriguez answered the question. Additionally, the State points out that

Porter failed to object when for a second time the prosecutor asked

Rodriguez a short time later: “Who did she tell you hit her?” Rodriguez



     53Tex.   R. Evid. 402, 403.
                                    33
responded: “Oh, her husband.” Porter did not object to the question or to

Rodriguez’s answer.

     To preserve error, the party who complains must generally

demonstrate that he lodged a timely objection to the matter that notified

the trial court of the complaint. 54 If a question clearly calls for an

objectionable response, attorneys should object to the question before the

witness responds.55 When the record shows the defendant failed to object

until after the objectionable question was answered and no legitimate

reason justifies the delay, the “objection is untimely and [the] error is

waived.” 56

     The question the prosecutor asked Rodriguez called for a hearsay

response. The prosecutor asked Rodriquez: “Did she mention who had hit

her? Rodriguez responded: “She said her husband hit her.” Porter did not

object to the prosecutor’s question until after Rodriguez had answered.

And Rodriguez gave the same basic answer again a short time later, and

when she did, Porter failed to make any objection. His failure to object




     54Tex.   R. App. P. 33.1(a).
     55Dinkins v.  State, 894 S.W.2d 330, 355 (Tex. Crim. App. 1995).
     56Id.

                                    34
the second time cured any error even had Porter properly and timely

objected to the question when the prosecutor first asked Rodriguez

whether Laura mentioned who had hit her. 57 We conclude Porter failed

to preserve the error he complains about in his fourth issue for appellate

review. 58

 Charge Error — Additional Language on Porter’s Defense of Necessity

      Section 9.22 of the Penal Code creates a “necessity” defense if:

      (1) the actor reasonably believes the conduct is immediately
      necessary to avoid imminent harm;
      (2) the desirability and urgency of avoiding the harm clearly
      outweighs,      according    to   ordinary    standards      of
      reasonableness, the harm sought to be prevented by the law
      proscribing the conduct; and
      (3) a legislative purpose to exclude the justification claimed
      for the conduct does not otherwise plainly appear. 59

      In the charge conference, Porter asked the trial court to submit a

necessity defense as part of the charge. On appeal, Porter argues that as

to his necessity claim, the trial court omitted language that he requested

from the charge that had the language he wanted been included, the jury

would have considered whether Porter was justified in hitting Laura to



      57Valle v. State, 109 S.W.3d 500, 509 (Tex. Crim. App. 2003).
      58Tex. R. App. P. 33.1(a).
      59Tex. Penal Code Ann. § 9.22.

                                    35
prevent her from causing an accident or throwing him out of the truck to

avoid her injuring Porter specifically rather than just others.

     The application language the trial court submitted on Porter’s

claim of necessity states, in relevant part:

     Therefore, even if you believe from the evidence beyond a
     reasonable doubt that on or about January 22, 2019, in
     Montgomery County, Texas, the defendant, JAMES
     EDWARD PORTER, did then and there, intentionally,
     knowingly, or recklessly cause bodily injury to Lyndsey
     Porter, as alleged in the indictment, but you further believe,
     or you have a reasonable doubt thereof, that, at the time of
     such conduct, the defendant reasonably believed such conduct
     was immediately necessary to avoid imminent harm, to-wit:
     injuring others, and that the desirability and urgency of
     avoiding that harm clearly outweighed, according to ordinary
     standards of reasonableness, the harm sought to be prevented
     by the law proscribing such conduct, you will find the
     defendant not guilty. 60




     60We   expressly do not approve or endorse the language the trial
court used in the charge to submit the issue of necessity to the jury in
Porter’s case since the charge includes no abstract language on the
defense; however, Porter does not complain about the absence of that
language in his appeal. And given the argument Porter makes, we need
not decide whether the charge correctly submits a necessity claim and
instead resolve the much narrower argument Porter complains about in
his appeal. See generally COMMITTEE ON PATTERN JURY CHARGES OF STATE
BAR OF TEXAS, CRIMINAL PATTERN JURY CHARGES CPJC 28.2 (2018)
(suggesting how the defense when raised should be submitted).
                                  36
     During the charge conference, Porter asked the trial court to

include the words “or to the Defendant” after the words “injuring others”

in the paragraph quoted above. Porter argued the jury needed the

additional language he wanted the court to include in the charge so the

jury could consider whether it was necessary for him to hit Laura to

“avoid danger to himself.”

     “Texas law mandates that a trial court submit a charge to the jury

setting forth ‘the law applicable to the case.’”61 “All alleged jury-charge

error must be considered on appellate review regardless of preservation

in the trial court.” 62 “Appellate review of purported error in a jury charge

involves a two-step process.” 63 “First, we determine whether the jury

instruction is erroneous.” 64 “Second, if error occurred, then an appellate

court must analyze that error for harm.” 65

     Under Section 2.03(c) of the Penal Code, “the issue of the existence

of a defense is not submitted to the jury unless evidence is admitted




     61Druery v. State, 225 S.W.3d 491, 505 (Tex. Crim. App. 2007).
     62Kirsch v. State, 357 S.W.3d 645, 649 (Tex. Crim. App. 2012).
     63Id.
     64Id.
     65Id.

                                   37
supporting the defense.” 66 That said, trial courts must submit

instructions on defenses raised by the evidence, regardless of the source

of the evidence or its strength and even if the evidence is contradicted or

incredible. 67 “[A] defense is supported (or raised) by the evidence if there

is some evidence, from any source, on each element of the defense that, if

believed by the jury, would support a rational inference that the element

is true.” 68 “While the evidence may be weak or contradicted, there must

be at least some evidence to support the defense as a rational alternative

to the defendant’s criminal liability.” 69

      Here, Porter argues he had no reasonable option other than hitting

Laura to make her stop the truck to prevent her from causing a collision

or ejecting him from the car, an event he claims might have resulted in

his injury. Even so, there is no rational basis on which the jury could have

concluded that Porter would have been safer by striking Laura in the face

while she was driving the truck as opposed to grabbing for the truck’s




      66Tex.Penal Code Ann. § 2.03(c).
     67Krajcovic v. State, 393 S.W.3d 282, 286 (Tex. Crim. App. 2013).
     68Id. (quoting Shaw v. State, 243 S.W.3d 647, 657-58 (Tex. Crim.

App. 2007)).
     69Id.

                                   38
wheel. At trial, no witness testified how fast the truck was traveling when

Laura was driving through the lot. Thus, no rational basis exists for the

jury to gauge what Porter’s risk of injury was from being thrown from a

moving truck as opposed to his risk of striking Laura and causing her to

lose control over the truck. Nor from the evidence before the jury could a

jury rationally decide whether ordinary standards of reasonableness

require someone to strike the driver in the face to make them stop when

a rational reaction based on the situation Porter described would be for

the passenger to grab for the steering wheel or to have placed their foot

on the brake. Porter’s testimony that he was afraid he might be injured,

even if true, does not raise an issue on necessity of striking his wife who

was driving rather than grabbing for the wheel or reaching for the

brake. 70

      Simply put, Porter was not entitled to a submission of necessity

based on the evidence before the jury in his trial. 71 For that reason, we



      70See Tex. Penal Code Ann. § 2.03(c).
      71Id.; see Jackson v. State, 50 S.W.3d 579, 595 (Tex. App.—Fort

Worth 2001, pet. ref’d) (holding appellant was not entitled to necessity
defense when evidence “failed to provide any evidence that he reasonably
believed his erratic driving was immediately necessary to avoid
imminent harm”).
                                    39
need not analyze the argument Porter relies on in his fifth issue to

determine whether the trial court’s omission of the additional language

Porter asked for caused harm. 72 Porter’s fifth issue is overruled.

             Charge Error — Failure to Submit Simple Assault

     In Porter’s sixth issue, he argues that the trial court erred in failing

to submit instructions allowing the jury to consider whether he

committed simple assault, a Class-A misdemeanor, rather than family

violence assault, a third-degree felony. 73 Porter argues the jury could

have rationally found he was not convicted in 2013 of assaulting Laura

when the two were in a dating relationship.

     We disagree. To be entitled to an instruction on a lesser-included

offense, there must be “some evidence that would permit a jury

to rationally find that if the defendant is guilty, he is guilty only of

the lesser-included offense.” 74 Stated another way, “[t]he evidence must




     72See Ngo v. State, 175 S.W.3d 738, 744 (Tex. Crim. App. 2005).
     73Compare  Tex. Penal Code Ann. § 22.02(a) (simple assault), with
Tex. Penal Code Ann. § 22.01(b)(2) (family violence assault).
     74Goad v. State, 354 S.W.3d 443, 446 (Tex. Crim. App. 2011).

                                  40
establish the lesser-included offense as a valid rational alternative to the

charged offense.” 75

     Here, the record shows that during the trial, Porter testified his

thumbprint is on State’s Exhibit 1, which is the judgment where he was

convicted of committing a Class-A misdemeanor assault. The exhibit

recites the conviction is for “ASSAULT – FAMILY VIOLENCE, a Class

A misdemeanor,” yet the judgment does not contain the trial court’s

separate affirmative finding of family violence even though that finding

was required under article 42.013. 76 Still, the State presented testimony

separate from the 2013 judgment (including Porter’s own testimony) to

prove that he was in a dating relationship with Laura, the victim who

was the subject of the assault relevant to State’s Exhibit 1.

     Porter points to no evidence showing any conflict exists in Porter’s

own testimony showing that he and Laura were in a dating relationship

when the assault relevant to State’s Exhibit 1 occurred; rather, Porter

suggests conflict exists because the trial court failed to make the

affirmative finding required by article 42.013. Of course, the record that



     75Wesbrook v.  State, 29 S.W.3d 103, 113 (Tex. Crim. App. 2000).
     76Tex.   Code Crim. Proc. Ann. art. 42.013.
                                    41
is before us here supports the verdict the jury reached that Porter and

Laura were in a dating relationship when Porter assaulted Laura in 2012

and was then convicted of that assault in 2013. 77 The fact that in 2013

the judge of the 221st District Court failed to include the affirmative

finding required by article 42.012 in the judgment of conviction it signed

is unexplained in this record. And given the evidence the State presented

proving that the 2013 conviction was a conviction for assault against a

person with whom Porter was in a dating relationship, Porter’s sixth

issue lacks merit and is overruled.

                           Sufficiency Challenge

     In Porter’s last two issues, issues seven and eight, he argues the

State failed to present sufficient evidence to support his conviction and

erred in denying his motion for directed verdict. “A motion for instructed

verdict is essentially a trial level challenge to the sufficiency of the

evidence.” 78 The Jackson v. Virginia standard of review applies when the

defendant complains in the appeal that the evidence is insufficient to




     77State’s   Exhibit 1 reflects the “offense was committed on July 10,
2012.”
     78Smith v.   State, 499 S.W.3d 1, 6 (Tex. Crim. App. 2016).
                                    42
support the verdict the jury reached. 79 Accordingly, we address Porter’s

last two issues together.

     We review Porter’s legal-sufficiency arguments under the standard

set forth in Jackson. 80 Under Jackson, the relevant inquiry is “whether,

after viewing the evidence in the light most favorable to the prosecution,

any rational trier of fact could have found the essential elements of the

crime beyond a reasonable doubt.” 81 In reaching a verdict, the jury is the

judge of the credibility of witnesses and may assign the weight it chooses

to assign to the testimony it hears in the trial. 82 On appeal, the reviewing

court does not sit as a thirteenth juror and then substitute its judgment

for the judgment the factfinder made based on the evidence it heard in

the trial. 83 Instead, we must defer to the jury’s responsibility to resolve

the conflicts in the testimony, to weigh the evidence, and to draw




     79Williams   v. State, 937 S.W.2d 479, 482 (Tex. Crim. App. 1996)
(citing Jackson v. Virginia, 443 U.S. 307, 319 (1979)).
      80Fernandez v. State, 479 S.W.3d 835, 837 (Tex. Crim. App. 2016).
      81Jackson, 443 U.S. at 318-19 (emphasis in original); see Brooks v.

State, 323 S.W.3d 893, 912 (Tex. Crim. App. 2010).
      82Penagraph v. State, 623 S.W.2d 341, 343 (Tex. Crim. App. [Panel

Op.] 1981).
      83See Dewberry v. State, 4 S.W.3d 735, 740 (Tex. Crim. App. 1999);

see also Brooks, 323 S.W.3d at 899.
                                    43
reasonable inferences from the evidence the parties present to the jury in

the trial. 84 If the testimony the parties present to the jury conflicts, we

presume the jury resolved that conflict in a manner that favors its

verdict. 85 To decide whether the inferences the jury made in reaching its

verdict are reasonable, we examine the combined and cumulative force of

the evidence after viewing it in the light that favors the verdict the jury

reached. 86 We treat direct and circumstantial evidence equally in our

review. 87 “If a rational fact finder could have so found, we will not disturb

the verdict on appeal. 88

      On appeal, Porter argues the State failed to present sufficient

evidence to prove he assaulted Laura. He points to Laura’s testimony

that he never struck her while they were together in her truck. He argues

she accused him of assaulting her because she was upset with him after

he told her that he wanted a divorce. Laura also testified she felt no

physical pain, illness, or impairment when Porter pushed her off the



      84Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).
      85Brooks, 323 S.W.3d at 899 n.13; Clayton v. State, 235 S.W.3d

772, 778 (Tex. Crim. App. 2007).
      86Clayton, 235 S.W.3d at 778.
      87Id.
      88Fernandez v. State, 479 S.W.3d at 838.

                                   44
truck’s wheel. Other than noting that Laura’s testimony in the trial does

not support his conviction for assault, Porter argues he was justified in

striking Laura because he needed to prevent her from running over

others who were present in the parking lot and to prevent her from

injuring him since she was driving recklessly in the lot.

     But the jury was not limited to considering Porter’s and Laura’s

trial testimony in reaching its verdict in the trial. Along with their

testimony, the jury heard the 911 call Rachel Rodriguez made within

minutes of Laura’s report of the alleged assault. When Laura reported

that Porter assaulted her to her coworker, Laura had bruises to her head,

which she told Rodriguez were caused when Porter hit her with his hand.

We recognize, of course, that Laura testified differently about how she

got the bruises in the trial, as she told the jury she stopped the truck on

her way back to the store and intentionally struck her head against the

steering wheel of the truck. Yet the jury saw the photos taken by Deputy

Mosely, and as the factfinder, it was up to the jury to decide whether

Laura intentionally caused bruises to her head by hitting her head on the

steering wheel as she claimed in the trial or whether the bruises were

there because Porter hit her in the head with his hand like she told

                                    45
Rodriguez when she came back to work from her break. Acting as the

factfinder, the jury could believe or disbelieve any witness’s testimony,

and it had the responsibility to reconcile any conflicts in testimony

presented in the trial. 89

      While Laura testified Porter did not hurt her when they were in her

truck, the jury was free to infer that Laura experienced pain based on the

bruises she suffered to her face and from the fact that Laura was still

crying when she appeared at the store about ten minutes after the

altercation with Porter occurred. 90 Although the jury could have accepted

Porter’s and Laura’s version of the events based on the testimony they

provided the jury in the trial, the jury chose not to do so and that choice




      89See  Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007)
(it is the responsibility of the trier of fact to fairly resolve conflicts in
testimony, to weigh the evidence, and to draw reasonable inferences from
basic facts to ultimate facts); see also Bowden v. State, 628 S.W.2d 782,
784 (Tex. Crim. App. 1982) (holding that contradictions in evidence are
reconciled by the jury and will not result in reversal so long as there is
enough credible testimony to support the verdict).
       90See Garcia v. State, 367 S.W.3d 683, 688 (Tex. Crim. App. 2012);

Arzaga v. State, 86 S.W.3d 767, 778 (Tex. App.—El Paso 2002, no pet.)
(“The existence of a cut, bruise, or scrape on the body is sufficient
evidence of physical pain necessary to establish ‘bodily injury’ within the
meaning of the statute.”).
                                     46
was also reasonable from the evidence viewed as a whole. 91 After viewing

the evidence as a whole and in the light that favors the verdict the jury

reached, we find the evidence supports the jury’s verdict and we overrule

Porter’s last two issues.

                              Conclusion

     Having concluded that Porter’s issues lack merit, the trial court’s

judgment is

     AFFIRMED.



                                            _________________________
                                                 HOLLIS HORTON
                                                      Justice

Submitted on September 1, 2021
Opinion Delivered June 22, 2022
Do Not Publish

Before Kreger, Horton and Johnson, JJ.




     91SeeJackson, 443 U.S. at 318-19 (emphasis in original); Brooks,
323 S.W.3d at 912.
                                47